DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Patent Prosecution Highway (PPH)
The present application is filed under the Patent Prosecution Highway pilot program.  The prosecution history (see “Examination Report No. 1” and “Notice of acceptance” documents from IP Australia in the prior art received 10/13/2020).

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the claimed radiative cooling coating containing layers having the claimed arrangement and ingredients.

US 2020/0139935 to Kherani et al. teaches radiative cooling coatings.  When infrared reflectivity layers are present in Kherani, they are placed either next to a visible transparent layer (Kherani ¶ [0077]).  Additionally, the coating layers of Kherani, in view of the prior art of record, do not teach or suggest the claimed structure with layers made of resins containing the claimed first and second granular fillers.
The prior art of record, alone or in combination does not fairly teach or suggest the radiative cooling coating layer as claimed comprising stacked layers containing the claimed fillers distributed in a radiative cooling functional resin and configured to reflect visible light and near infrared light while emitting heat through the atmospheric window in the form of infrared radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767